







--------------------------------------------------------------------------------

LETTER OF CREDIT AGREEMENT
Dated as of August 2, 2013
among
DSW INC.,
as the Lead Borrower
For
The Borrowers Named Herein
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as L/C Issuer



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

Table of Contents







 
 
 
 
Page


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
1


 
 
 
 
 
 
1.01


Defined Terms.
 
1


 
 
 
 
 
 
1.02


Other Interpretive Provisions.
 
10


 
 
 
 
 
 
1.03


Accounting Terms Generally.
 
11


 
 
 
 
 
 
1.04


Times of Day.
 
11


 
 
 
 
 
 
1.05


Letter of Credit Amounts.
 
11


 
 
 
 
 
ARTICLE II LETTERS OF CREDIT
 
12


 
 
 
 
 
 
2.01


Letters of Credit.
 
12


 
 
 
 
 
 
2.02


Termination or Reduction of Commitments.
 
16


 
 
 
 
 
 
2.03


Computation of Interest and Fees.
 
16


 
 
 
 
 
 
2.04


Payments Generally.
 
17


 
 
 
 
 
 
2.05


Fees.
 
17


 
 
 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
 
17


 
 
 
 
 
 
3.01


Taxes.
 
17


 
 
 
 
 
 
3.02


Increased Costs; Reserves on Letters of Credit.
 
18


 
 
 
 
 
 
3.03


Survival.
 
19


 
 
 
 
 
 
3.04


Designation of Lead Borrower as Borrowers’ Agent.
 
19


 
 
 
 
 
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
19


 
 
 
 
 
 
4.01


Conditions of Initial L/C Credit Extension.
 
19


 
 
 
 
 
 
4.02


Conditions to all Credit Extensions.
 
21


 
 
 
 
 


1



--------------------------------------------------------------------------------

Table of Contents







ARTICLE V REPRESENTATIONS AND WARRANTIES
 
22


 
 
 
 
 
 
5.01


Existence, Qualification and Power.
 
22


 
 
 
 
 
 
5.02


Authorization; No Contravention.
 
22


 
 
 
 
 
 
5.03


Governmental Authorization; Other Consents.
 
22


 
 
 
 
 
 
5.04


Binding Effect.
 
22


 
 
 
 
 
 
5.05


Litigation.
 
23


 
 
 
 
 
 
5.06


Margin Regulations; Investment Company Act.
 
23


 
 
 
 
 
 
5.07


Disclosure.
 
23


 
 
 
 
 
 
5.08


Compliance with Laws.
 
23


 
 
 
 
 
 
5.09


Security Documents.
 
23


 
 
 
 
 
 
5.10


Solvency.
 
23


 
 
 
 
 
 
5.11


Taxes.
 
23


 
 
 
 
 
ARTICLE VI AFFIRMATIVE COVENANTS
 
24


 
 
 
 
 
 
6.01


Financial Statements.
 
24


 
 
 
 
 
 
6.02


Certificates; Other Information.
 
24


 
 
 
 
 
 
6.03


Notices.
 
25


 
 
 
 
 
 
6.04


Payment of Obligations.
 
25


 
 
 
 
 
 
6.05


Preservation of Existence, Etc.
 
25


 
 
 
 
 
 
6.06


Maintenance of Properties.
 
25


 
 
 
 
 
 
6.07


Compliance with Laws.
 
25


 
 
 
 
 
 
6.08


Books and Records; Accountants.
 
26


 
 
 
 
 


2



--------------------------------------------------------------------------------

Table of Contents







 
6.09


Use of Proceeds.
 
26


 
 
 
 
 
 
6.10


Further Assurances.
 
26


 
 
 
 
 
ARTICLE VII NEGATIVE COVENANTS
 
26


 
 
 
 
 
 
7.01


Liens; Collateral Dispositions.
 
26


 
 
 
 
 
 
7.02


Fundamental Changes.
 
26


 
 
 
 
 
 
7.03


Use of Proceeds.
 
26


 
 
 
 
 
 
7.04


Amendment of Material Documents.
 
27


 
 
 
 
 
 
7.05


Line of Business.
 
27


 
 
 
 
 
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
 
27


 
 
 
 
 
 
8.01


Events of Default.
 
27


 
 
 
 
 
 
8.02


Remedies Upon Event of Default.
 
29


 
 
 
 
 
 
8.03


Application of Funds.
 
29


 
 
 
 
 
ARTICLE IX RESERVED
 
29


 
 
 
 
 
ARTICLE X MISCELLANEOUS
 
29


 
 
 
 
 
 
10.01


Amendments, Etc.
 
30


 
 
 
 
 
 
10.02


Notices; Effectiveness; Electronic Communications.
 
30


 
 
 
 
 
 
10.03


No Waiver; Cumulative Remedies.
 
31


 
 
 
 
 
 
10.04


Expenses; Indemnity; Damage Waiver.
 
31


 
 
 
 
 
 
10.05


Payments Set Aside.
 
32


 
 
 
 
 
 
10.06


Successors and Assigns.
 
32


 
 
 
 
 
 
10.07


Treatment of Certain Information; Confidentiality.
 
33


 
 
 
 
 


3



--------------------------------------------------------------------------------

Table of Contents







 
10.08


Right of Setoff.
 
33


 
 
 
 
 
 
10.09


Interest Rate Limitation.
 
34


 
 
 
 
 
 
10.10


Counterparts; Integration; Effectiveness.
 
34


 
 
 
 
 
 
10.11


Survival.
 
34


 
 
 
 
 
 
10.12


Severability.
 
35


 
 
 
 
 
 
10.13


Governing Law; Jurisdiction; Etc.
 
35


 
 
 
 
 
 
10.14


Waiver of Jury Trial.
 
36


 
 
 
 
 
 
10.15


No Advisory or Fiduciary Responsibility.
 
36


 
 
 
 
 
 
10.16


USA PATRIOT Act Notice; Proceeds of Crime Act.
 
36


 
 
 
 
 
 
10.17


Foreign Asset Control Regulations.
 
37


 
 
 
 
 
 
10.18


Time of the Essence.
 
37


 
 
 
 
 
 
10.19


Press Releases.
 
37


 
 
 
 
 
 
10.20


Additional Waivers.
 
37


 
 
 
 
 
 
10.21


No Strict Construction.
 
38


 
 
 
 
 
 
10.22


Attachments.
 
38












4



--------------------------------------------------------------------------------










SCHEDULES


1.01        Borrowers
1.03        Lead Borrower’s Calendar
10.02        L/C Issuer’s Office; Certain Addresses for Notices


EXHIBITS


Form of


A    Compliance Certificate


 




--------------------------------------------------------------------------------








LETTER OF CREDIT AGREEMENT


This LETTER OF CREDIT AGREEMENT (“Agreement”) is entered into as of August 2,
2013, among
DSW INC., an Ohio corporation having a place of business at 810 DSW Drive,
Columbus, Ohio 43219 (the “Lead Borrower”),
the Persons named on Schedule 1.01 hereto (collectively, the “Borrowers”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer;
The Borrowers have requested that the L/C Issuer provide a facility for the
issuance of Letters of Credit, and the L/C Issuer has indicated its willingness
to provide such a facility on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Act” shall have the meaning provided in Section 10.15.
“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
equity interests of that Person, and (iv) any other Person 10% or more of any
class of whose equity interests is held directly or indirectly by that Person.
“Agreement” means this Letter of Credit Agreement.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 2,
2013, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.
“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.01(b)(iii).
“Blocked Account Agreement” means with respect to an account established by a
Borrower, an agreement, in form and substance satisfactory to the L/C Issuer,
establishing control (as defined in the UCC) of such account by the L/C Issuer
and whereby the bank maintaining such account agrees to comply only with the
instructions originated by the L/C Issuer without the further consent of such
Borrower.
“Borrowers” has the meaning specified in the introductory paragraph hereto.




--------------------------------------------------------------------------------






“Business” means businesses of the type conducted by the Borrowers and their
Subsidiaries on the Closing Date and businesses reasonably related thereto.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of the State of New York
or Massachusetts.
“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Borrowers with the L/C Issuer and under the sole and
exclusive dominion and control of the L/C Issuer pursuant to a Blocked Account
Agreement, in which deposits are required to be made in accordance with
Section 2.01(f).
“Cash Collateralize” has the meaning specified in Section 2.01(f). Derivatives
of such term have corresponding meanings.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for the purposes of this Agreement: (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934), (but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), directly or indirectly, of 25% or
more of the equity interests of the Lead Borrower entitled to vote for members
of the board of directors or equivalent governing body of the Lead Borrower on a
fully-diluted basis; or
(b)    during any period of 12 consecutive months, individuals who were
directors of the Lead Borrower on the first day of such period shall cease to
constitute a majority of the members of the board of directors or other
equivalent governing body of the Lead Borrower, other than in respect of any
death, disability, resignation or replacement of any director by a majority of
such directors or replacement directors; or
(c)    the Lead Borrower fails at any time to own, directly or indirectly, 100%
of the equity interests of each other Borrower.
“Closing Date” means August 2, 2013.
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

-2-



--------------------------------------------------------------------------------






“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and any other property that is subject to Liens in favor of
the L/C Issuer under the terms of the Security Documents.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.
“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Commitment” means the L/C Issuer’s obligation, subject to the terms and
conditions hereof, to make L/C Credit Extensions in an amount as of the Closing
Date not to exceed $50,000,000, as such amount may be reduced from time to time
in accordance with Section 2.02.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” or “Credit Parties” means (a) individually, (i) the L/C Issuer,
(ii) each beneficiary of each indemnification obligation undertaken by any
Borrower under any Loan Document, (iii) any other Person to whom Obligations
under this Agreement and other Loan Documents are owing, and (iv) the successors
and assigns of each of the foregoing, and (b) collectively, all of the
foregoing.
“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with this
Agreement and the other Loan Documents, including, without limitation: (i) the
reasonable and documented fees, charges, and disbursements of counsel to L/C
Issuer and all such out-of-pocket expenses incurred during any workout,
restructuring, or negotiation in respect of the Obligations, and (ii) in
connection with (A) the preparation, negotiation, administration, management,
execution and delivery of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (B) the
enforcement or protection of its rights in connection with this Agreement or the
Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral, or (C) any workout, restructuring or negotiations in respect of any
Obligations; and (b) all reasonable out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (c) all customary fees and
charges (as adjusted from time to time) of the L/C Issuer with respect to the
disbursement of funds (or the receipt of funds) to or for the account of
Borrowers (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith; (d) and all
reasonable out-of-pocket expenses incurred by the Credit Parties who are not the
L/C Issuer or any Affiliate of any of them, after the occurrence and during the
continuance of an Event of Default; provided that such Credit Parties shall be
entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent a conflict of interest, in which case the Credit Parties
may engage and be reimbursed for one additional counsel).

-3-



--------------------------------------------------------------------------------






“Debtor Relief Laws” means each of (i) the Bankruptcy Code of the United States
and (ii) all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada, or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means with respect to Letter of Credit Fees, a rate equal to the
fee applicable to Standby Letters of Credit or Commercial Letters of Credit, as
applicable, plus two percent (2%) per annum.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction and any sale, transfer, license or
other disposition) of any property (including, without limitation, any equity
interests) by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“Dollars” and “$” mean lawful money of the United States.
“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived by the L/C Issuer.
“Excluded Taxes” means, with respect to the L/C Issuer or any other recipient of
any payment to be made by or on account of any obligation of the Borrowers
hereunder, (a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes imposed on it (imposed in lieu of net income
taxes), and branch profits Taxes, in each case, by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located, (b) Other Connection
Taxes, or (c) any U.S. federal withholding Taxes imposed under FATCA.
“Executive Order” has the meaning set forth in Section 10.16.
“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar to and, in each
case, any regulations promulgated thereunder and any interpretation and other
guidance issued in connection therewith.
“Fee Letter” means that certain Fee Letter dated as of the date hereof, entered
into between the Borrowers and the L/C Issuer, as amended and in effect from
time to time.
“Fiscal Month” means any fiscal month of any Fiscal Year, determined in
accordance with the fiscal accounting calendar of the Borrowers attached hereto
as Schedule 1.03.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Borrowers attached hereto
as Schedule 1.03.
“Fiscal Year” means any period of twelve (12) Fiscal Months ending on the
Saturday nearest to January 31 of any calendar year.
“Foreign Asset Control Regulations” has the meaning set forth in Section 10.16.
“Fronting Fee” has the meaning assigned to such term in the Fee Letter.

-4-



--------------------------------------------------------------------------------






“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Honor Date” has the meaning specified in Section 2.01(c).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.06.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrowers or in favor of the
L/C Issuer and relating to any such Letter of Credit.
“Joinder” means an agreement, in form satisfactory to the L/C Issuer pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents in the same capacity and to
the same extent as a Borrower.
“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
“L/C Credit Extension” means the issuance of any Letter of Credit or extension
of the expiry date thereof, or the increase of the amount thereof.
“L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. The L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the L/C Issuer and/or for such Affiliate to act as an
advising, transferring, confirming and/or nominated bank in connection with the
issuance or administration

-5-



--------------------------------------------------------------------------------






of any such Letter of Credit, in which case the term “L/C Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any “rule” under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lead Borrower” has the meaning assigned to such term in the preamble of this
Agreement.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.
“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in the Fee Letter.
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever and, with
respect to any Borrowers organized under the laws of Canada, also includes any
deemed trust or prior claim in, or of such asset, and (b) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Documents” means this Agreement, each Issuer Document, the Fee Letter, the
Security Documents, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended and in effect
from time to time.
“Margin Stock” has the meaning assigned to such term in Regulation U of the FRB,
as from time to time in effect, and all official rulings and interpretations
thereunder or thereof.
“Material Adverse Effect” means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other material Loan
Document, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition, or results of operations
of the Borrowers and their Subsidiaries taken as a whole, (c) impairs materially
or could reasonably be expected to impair materially the ability of the Lead
Borrower and its Subsidiaries taken as a whole to duly and punctually pay or
perform any of the Obligations, or (d) impairs materially or could reasonably be
expected to impair materially the ability of the L/C Issuer to enforce any of
its legal remedies pursuant to this Agreement or any other Loan Document.
“Material Indebtedness” means indebtedness (other than the Obligations) of the
Borrowers in an aggregate principal amount exceeding $25,000,000. For purposes
of determining the amount of Material

-6-



--------------------------------------------------------------------------------






Indebtedness at any time, (a) the amount of the obligations in respect of any
Swap Contract at such time shall be calculated at the Swap Termination Value
thereof, (b) undrawn committed or available amounts shall be included, and (c)
all amounts owing to all creditors under any combined or syndicated credit
arrangement shall be included.
“Maturity Date” means August 2, 2018.
“Maximum Rate” has the meaning provided therefor in Section 10.08.
“Non-Extension Notice Date” has the meaning specified in Section 2.01(b)(iii).
“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Borrower arising under any Loan Document or otherwise with
respect to any Letter of Credit (including, without limitation, payments in
respect of reimbursement of disbursements and L/C Obligations, interest thereon
and obligations to provide cash collateral therefor), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees,
costs, expenses and indemnities that accrue after the commencement by or against
any Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest, fees, costs, expenses and indemnities are allowed claims in such
proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws/code of regulations (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction; (c) with respect to any partnership, joint venture, trust or other
form of business entity, the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity; (d) with respect to any unlimited
liability company, the memorandum of association and articles of association;
and (e) in each case, all shareholder or other equity holder agreements, voting
trusts and similar arrangements to which such Person is a party or which is
applicable to its equity interests and all other arrangements relating to the
Control or management of such Person.
“Other Connection Taxes” means, with respect to the L/C Issuer, any other
recipient of any payment to be made by or on account of any obligation of the
Borrowers hereunder, Taxes on or measured by overall net income imposed as a
result of a present or former connection (including a present or former
connection of its agents) between such Person and the jurisdiction imposing such
Tax (other than connections arising solely from such Person having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Documents, or sold or assigned an
interest in any Loan Documents).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning specified in Section 10.05(b).

-7-



--------------------------------------------------------------------------------






“Participation Register” has the meaning provided therefor in Section 10.05(b).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws of recognized national standing.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Request for Credit Extension” means a Letter of Credit Application and, if
required by the L/C Issuer, a Standby Letter of Credit Agreement or Commercial
Letter of Credit Agreement, as applicable.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Borrower or any of the other
individuals designated in writing to the L/C Issuer by an existing Responsible
Officer of a Borrower as an authorized signatory of any certificate or other
document to be delivered hereunder. Any document delivered hereunder that is
signed by a Responsible Officer of a Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means, collectively, (i) the Securities Act of 1933, the
Securities Exchange Act of 1934, Sarbanes-Oxley, and the applicable accounting
and auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the PCAOB and (ii) all applicable securities laws in
each province and territory of Canada and the respective regulations, rules
regulations, blanket orders and blanket rulings under such laws, together with
applicable published policy statements and notices of the securities regulator
of each such province and territory.
“Security Agreement” means the Pledge and Security Agreement dated as of the
Closing Date among the Borrower and the L/C Issuer, as the same now exists or
may hereafter be amended, modified, supplemented, renewed, restated or replaced.
“Security Documents” means the Security Agreement, any written agreement
regarding any Cash Collateral Account (including the Blocked Account Agreement),
and each other security agreement or other instrument or document executed and
delivered to the L/C Issuer pursuant to this Agreement or any other Loan
Document granting a Lien to secure any of the Obligations.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets

-8-



--------------------------------------------------------------------------------






of such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged. The amount of all
guarantees at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Borrowers, or (d)
supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.
“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
equity interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause

-9-



--------------------------------------------------------------------------------






(a), the amount(s) determined as the mark-to-market value(s) for such Swap
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include any Affiliate of the L/C Issuer).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Total Outstandings” means the amount of all L/C Obligations outstanding on a
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date.
“Trading with the Enemy Act” has the meaning set forth in Section 10.16.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of Ohio; provided, however, that if a term
is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided, further, that if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than Ohio, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection or availability of such remedy, as the
case may be.
“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).
“United States” and “U.S.” mean the United States of America.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or

-10-



--------------------------------------------------------------------------------






interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds of all of the Obligations
(including the payment of any termination amount then applicable other than
unasserted contingent indemnification Obligations.
(e)    All references to the knowledge of any Borrower or to facts known by any
Borrower shall mean actual knowledge of a Responsible Officer, which actual
knowledge shall also include, without limitation, any notice that has been given
to a Responsible Officer of a Borrower or of any of its Subsidiaries or any
division of such Borrower, as the case may be.
1.03    Accounting Terms Generally. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Article VII (and all defined terms used in the
definition of any accounting term used in Article VII shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used on the Closing Date. In the
event of any change after the Closing Date in GAAP, and if such change would
affect the computation of any of the financial calculations provided to the L/C
Issuer under this Agreement, then the parties hereto agree to endeavor, in good
faith, to agree upon an amendment to this Agreement in an manner that would
preserve the original intent thereof; provided that, until so amended, such
financial calculations shall continue to be computed in accordance with GAAP
prior to such change therein.
1.04    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.05    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.



-11-



--------------------------------------------------------------------------------






ARTICLE II    
LETTERS OF CREDIT
2.01    Letters of Credit.
(f)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, the L/C Issuer
agrees (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrowers, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.01(b) below, and
(2) to honor drawings under the Letters of Credit; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, so long
as the Total Outstandings shall not exceed the Commitment. Each request by the
Lead Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
(ii)    No Letter of Credit shall be issued if:
(A)    subject to Section 2.01(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the L/C Issuer has approved such expiry date;
or
(B)    the expiry date of such requested Commercial Letter of Credit would occur
more than one year after the date of issuance or last extension, unless the L/C
Issuer has approved such expiry date; or
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless such Letter of Credit continues to be
Cash Collateralized.
(iii)    No Letter of Credit shall be issued if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

-12-



--------------------------------------------------------------------------------






(C)    such Letter of Credit is to be denominated in a currency other than
Dollars without the consent of the L/C Issuer; or
(D)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if (A) the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.
(g)    Procedures for Issuance and Amendment of Letters of Credit Auto-Extension
Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Lead Borrower delivered to the L/C Issuer in the form of
a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Lead Borrower. Such Letter of Credit Application must
be received by the L/C Issuer not later than 11:00 a.m. at least two Business
Days (or such other date and time as the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, the Lead Borrower shall
furnish to the L/C Issuer such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, and any Issuer Documents
(including, if requested by the L/C Issuer, a Standby Letter of Credit Agreement
or Commercial Letter of Credit Agreement, as applicable), as the L/C Issuer may
require.
(ii)    Unless the L/C Issuer has received written notice from any Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied or unless the L/C Issuer
would not be permitted, or would have no obligation, at such time, to issue such
Letter of Credit under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.01(a) or otherwise), then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer's usual and customary business practices.
(iii)    If the Lead Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”);

-13-



--------------------------------------------------------------------------------






provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued. Unless otherwise directed
by the L/C Issuer, the Lead Borrower shall not be required to make a specific
request to the L/C Issuer for any such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower a
true and complete copy of such Letter of Credit or amendment.
(h)    Drawings and Reimbursements; Funding of Participations. Upon receipt from
the beneficiary of any Letter of Credit of any notice of a drawing under such
Letter of Credit, the L/C Issuer shall notify the Lead Borrower thereof not less
than two (2) Business Days prior to the Honor Date (as defined below); provided,
however, that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse the L/C Issuer with
respect to any such payment. On the date of any payment by the L/C Issuer under
a Letter of Credit (each such date, an “Honor Date”), the Borrowers shall be
deemed to have authorized the L/C Issuer to withdraw from the Cash Collateral
Account such amount to be disbursed on the Honor Date in an amount equal to the
amount of such payment. Any notice given by the L/C Issuer pursuant to this
Section 2.01(c) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(i)    Obligations Absolute. The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

-14-



--------------------------------------------------------------------------------






(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or
(vi)    the fact that any Default or Event of Default shall have occurred and be
continuing.
The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(j)    Role of L/C Issuer. The Borrowers agree that, in paying any drawing under
a Letter of Credit, the L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. Neither the L/C Issuer, any of its respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.01(d) or for any action, neglect or omission under or in connection
with any Letter of Credit or Issuer Documents, including, without limitation,
the issuance or any amendment of any Letter of Credit, the failure to issue or
amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit, and such action or neglect or omission will bind the
Borrowers; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential, exemplary or punitive
damages suffered by the Borrowers which the Borrowers prove were caused by the
L/C Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit; provided further, however, that any
claim against the L/C Issuer by the Borrowers for any loss suffered or incurred
by the Borrowers shall be reduced by an amount equal to the sum of (i) the
amount (if any) saved by the Borrowers as a result of the breach or other
wrongful conduct that allegedly caused such loss, and (ii) the amount (if any)
of the loss that would have been avoided had the Borrowers taken all reasonable
steps to mitigate such loss, including, without limitation, by enforcing their
rights against any beneficiary and, in case of a claim of wrongful dishonor, by
specifically and timely authorizing the L/C Issuer to cure such dishonor. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or the L/C Issuer may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit and may disregard any requirement in a Letter of Credit that notice of
dishonor be given in a particular manner and any requirement that presentation
be made at a particular place or by a particular time of day), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer shall not be responsible for the wording of any Letter of Credit
(including, without limitation, any drawing conditions or any terms or
conditions that are ineffective, ambiguous, inconsistent, unduly complicated or
reasonably

-15-



--------------------------------------------------------------------------------






impossible to satisfy), notwithstanding any assistance the L/C Issuer may
provide to the Borrowers with drafting or recommending text for any Letter of
Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such wording or such
Letter of Credit will be effective. Without limiting the foregoing, the L/C
Issuer may, as it deems appropriate, modify or alter and use in any Letter of
Credit the terminology contained on the Letter of Credit Application for such
Letter of Credit.
(k)    Cash Collateral. The Borrowers shall Cash Collateralize each L/C Credit
Extension prior to the issuance of any Letter of Credit. “Cash Collateralize”
means to pledge and deposit with or deliver to the L/C Issuer, as collateral for
any L/C Credit Extension, cash in an amount equal to 103% of the face amount of
any L/C Credit Extension (other than L/C Credit Extensions with respect to
Letters of Credit denominated in a currency other than Dollars which the L/C
Issuer, in its sole discretion, elected to issue, which shall be Cash
Collateralized in an amount equal to 105% of the face amount of such L/C Credit
Extension), pursuant to documentation in form and substance satisfactory to the
L/C Issuer. The Borrowers hereby grant to the L/C Issuer a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit account at Wells Fargo (referred to as “Cash Collateral Account”). If at
any time the L/C Issuer determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the L/C Issuer or that
the total amount of such funds is less than the Total Outstandings of all L/C
Obligations, the Borrowers will, forthwith upon demand by the L/C Issuer, pay to
the L/C Issuer, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Total Outstandings over (y) the
total amount of funds, if any, then held as Cash Collateral that the L/C Issuer
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer and, to the extent not so applied,
shall thereafter be applied to satisfy any other Obligations.
(l)    Applicability of ISP and UCP 600. Unless otherwise expressly agreed by
the L/C Issuer and the Lead Borrower when a Letter of Credit is issued, (i) the
rules of the ISP and the UCP 600 shall apply to each Standby Letter of Credit,
and (ii) the rules of the UCP 600 shall apply to each Commercial Letter of
Credit.
(m)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
2.02    Termination or Reduction of Commitments. The Borrowers may, upon
irrevocable notice from the Lead Borrower to the L/C Issuer, terminate this
Agreement.
2.03    Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on all L/C Obligations which are due and payable from the due date
thereof until paid in cash. Each determination by the L/C Issuer of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.
2.04    Payments Generally. All payments to be made by the Borrowers shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the L/C Issuer at the office or to the
account designated by the L/C Issuer in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. All payments
received by the L/C Issuer after 2:00 p.m., at the option of the L/C Issuer,
shall be deemed received on the next succeeding Business Day and any applicable
interest

-16-



--------------------------------------------------------------------------------






or fee shall continue to accrue. If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
2.05    Fees. The Borrowers shall pay to the L/C Issuer the fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the L/C Issuer receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrowers shall make such deductions and (iii) the Borrowers shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrowers. The Borrowers shall indemnify the L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by the L/C Issuer
shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the L/C Issuer the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the L/C Issuer.
(e)    Treatment of Certain Refunds. If the L/C Issuer determines, in its sole
discretion, that it has received a refund or a credit against any Tax for any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund or
credit (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund or credit), net of all out-of-pocket expenses
of the L/C Issuer and without interest (other than any interest paid by the
relevant Governmental Authority with

-17-



--------------------------------------------------------------------------------






respect to such refund or credit); provided that the Borrowers, upon the request
of the L/C Issuer, agree to repay the amount paid over to the Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the L/C Issuer in the event the L/C Issuer is required to repay
such refund or credit to such Governmental Authority. This subsection shall not
be construed to require the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.
3.02    Increased Costs; Reserves on Letters of Credit.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the L/C Issuer;
(ii)    subject the L/C Issuer to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit,
or change the basis of taxation of payments to the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by the L/C
Issuer); or
(iii)    impose on the L/C Issuer any other condition, cost or expense affecting
this Agreement made by the L/C Issuer or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to the L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of the L/C Issuer, the Borrowers will pay to the L/C Issuer such
additional amount or amounts as will compensate the L/C Issuer for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If the L/C Issuer determines that any Change in Law
affecting the L/C Issuer or the L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on the L/C Issuer’s capital or on the capital of the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, or the Letters of Credit
issued by the L/C Issuer, to a level below that which the L/C Issuer or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration the L/C Issuer’s policies and the policies of the L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to the L/C Issuer such additional amount or amounts
as will compensate the L/C Issuer or the L/C Issuer’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of the L/C Issuer setting
forth the amount or amounts necessary to compensate the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Lead Borrower shall be conclusive absent
manifest error. The Borrowers shall pay the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of the L/C Issuer to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of the L/C Issuer’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate

-18-



--------------------------------------------------------------------------------






the L/C Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that the L/C Issuer notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of the L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
3.03    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Commitments and repayment of all Obligations
hereunder.
3.04    Designation of Lead Borrower as Borrowers’ Agent.
(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain L/C Credit Extensions, the proceeds
of which shall be available to each Borrower for such uses as are permitted
under this Agreement. As the disclosed principal for its agent, each Borrower
shall be obligated to each Credit Party on account of L/C Credit Extensions so
made as if made directly by the applicable Credit Party to such Borrower,
notwithstanding the manner by which such L/C Credit Extensions are recorded on
the books and records of the Lead Borrower and of any other Borrower. In
addition, each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to represent such Borrower in all respects
under this Agreement and the other Loan Documents.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested an L/C
Credit Extension. Neither the L/C Issuer nor any other Credit Party shall have
any obligation to see to the application of such proceeds therefrom.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial L/C Credit Extension. The obligation of the L/C
Issuer to make its initial L/C Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(e)    The L/C Issuer’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif ” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the L/C Issuer:
(v)    executed counterparts of this Agreement sufficient in number for
distribution to the L/C Issuer and the Lead Borrower;
(vi)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the L/C Issuer may require evidencing (A) the authority of each Borrower to
enter into this Agreement and the other Loan Documents to which such Borrower is
a party or is to become a party and (B) the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in

-19-



--------------------------------------------------------------------------------






connection with this Agreement and the other Loan Documents to which such
Borrower is a party or is to become a party;
(vii)    copies of each Borrower’s Organization Documents and such other
documents and certifications as the L/C Issuer may reasonably require to
evidence that each Borrower is duly organized or formed, and that each Borrower
is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;
(viii)    favorable opinions of Porter, Wright, Morris & Arthur LLP, counsel to
the Borrowers, addressed to the L/C Issuer, as to such matters concerning the
Borrowers and the Loan Documents as the L/C Issuer may reasonably request;
(ix)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) to the Solvency of the Borrowers as of the Closing Date after giving
effect to the transactions contemplated hereby, and (D) either that (1) no
consents, licenses or approvals are required in connection with the execution,
delivery and performance by such Borrower and the validity against such Borrower
of the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect;
(x)    the Security Documents;
(xi)    [reserved];
(xii)    all other Loan Documents, each duly executed by the applicable
Borrowers;
(xiii)    results of searches or other evidence reasonably satisfactory to the
L/C Issuer (in each case dated as of a date reasonably satisfactory to the L/C
Issuer) indicating the absence of Liens on the Collateral;
(xiv)    such other assurances, certificates, documents, consents or opinions as
the L/C Issuer reasonably may require.
(f)    Since July 24, 2013, there has been no event of condition that has or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(g)    There shall not be any action, suit, investigation, litigation or other
proceeding pending, or, to the knowledge of the Borrowers, threatened, in any
court or before any arbitrator or governmental authority, the result of which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(h)    The consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.

-20-



--------------------------------------------------------------------------------






(i)    All fees and expenses required to be paid to the L/C Issuer on or before
the Closing Date shall have been paid in full, and all fees and expenses
required to be paid to the L/C Issuer on or before the Closing Date shall have
been paid in full.
(j)    The Borrowers shall have paid all fees, charges and disbursements of
counsel to the L/C Issuer to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the L/C Issuer).
(k)    The L/C Issuer shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.
(l)    No material changes in governmental regulations or policies affecting any
Borrower or any Credit Party shall have occurred prior to the Closing Date.
(m)    The Borrowers shall have paid to the L/C Issuer the fees specified in the
Fee Letter.
(n)    The Borrowers shall have provided the L/C Issuer with all of the
necessary due diligence and other information in connection with, and shall have
begun the process of, implementing the Wells Fargo payables solutions program
(including, without limitation, with respect to disbursement services, automated
clearinghouse (ACH), and federal wire transactions.
4.02    Conditions to all Credit Extensions. The obligation of the L/C Issuer to
honor any Request for Credit Extension is subject to the following conditions
precedent:
(a)    The representations and warranties of each other Borrower contained in
Article V or in any other Loan Document, shall be true and correct in all
material respects on and as of the date of such L/C Credit Extension except (i)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date and (ii) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects;
(b)    No Default or Event of Default shall exist, or would result from such
proposed L/C Credit Extension or from the application of the proceeds thereof;
(c)    The L/C Issuer shall have received a Request for Credit Extension in
accordance with the requirements hereof;
(d)    No event or circumstance which could reasonably be expected to result in
a Material Adverse Effect shall have occurred; and
(e)    The Letters of Credit requested under any Request for Credit Extension
shall have been Cash Collateralized.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty by the Borrowers that the conditions specified
in Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable L/C Credit Extension. The conditions set forth in this Section 4.02
are for the sole benefit of the Credit Parties.

-21-



--------------------------------------------------------------------------------






ARTICLE V    
REPRESENTATIONS AND WARRANTIES
To induce the L/C Issuer to enter into this Agreement and to issue Letters of
Credit hereunder, each Borrower represents and warrants to the L/C Issuer and
the other Credit Parties that:
5.01    Existence, Qualification and Power. Each Borrower (a) is a corporation,
limited liability company, unlimited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Borrower of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Borrower (other than Liens in favor of the L/C Issuer under the
Security Documents); or (d) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower of this Agreement or any other Loan Document, except for
(a) filings and recordings necessary to perfect or maintain Liens created under
the Security Documents (including the first priority nature thereof) or (b) such
as have been obtained or made and are in full force and effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Borrower
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Borrower, enforceable against each Borrower that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
5.05    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Borrower or against any of its properties or revenues that (a) purport to affect
or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.





-22-



--------------------------------------------------------------------------------






5.06    Margin Regulations; Investment Company Act.
(a)    No Borrower is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Letters of Credit shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock or for any other purpose that might
cause any of the Letters of Credit to be considered a “purpose credit” within
the meaning of Regulations T, U, or X issued by the FRB.
(b)    None of the Borrowers, any Person Controlling any Borrower, is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
5.07    Disclosure. Each Borrower has disclosed to the L/C Issuer all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other written information
furnished by or on behalf of any Borrower to the L/C Issuer in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.08    Compliance with Laws. Each of the Borrowers is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.09    Security Documents. The Security Documents create in favor of the L/C
Issuer a legal, valid, continuing and enforceable security interest in the
Collateral, the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon such filings and/or the
obtaining of “control” (as defined in the UCC), the L/C Issuer will have a
perfected Lien on, and security interest in, to and under all right, title and
interest of the grantors thereunder in all Collateral that may be perfected by
obtaining control, under the UCC (in effect on the date this representation is
made) in each case prior and superior in right to any other Person.
5.10    Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each L/C Credit Extension, the
Borrowers, on a Consolidated basis, are Solvent. No transfer of property has
been or will be made by any Borrower and no obligation has been or will be
incurred by any Borrower in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Borrower.
5.11    Taxes. The Borrowers have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which Taxes

-23-



--------------------------------------------------------------------------------






no Lien has been filed and which contest effectively suspends the collection of
the contested obligation and the enforcement of any Lien securing such
obligation. There is no proposed tax assessment against any Borrower that would,
if made, have a Material Adverse Effect.
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as the L/C Issuer shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), or any
Letter of Credit shall remain outstanding, the Borrowers shall:
6.01    Financial Statements. Deliver to the L/C Issuer, in form and detail
satisfactory to the L/C Issuer:
(d)    as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Lead Borrower (commencing with the Fiscal Year ended
2014), a Consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such Fiscal Year, and the related consolidated statements of income
or operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and unqualified opinion of a Registered Public
Accounting Firm, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;
(e)    as soon as available, but in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Lead Borrower
(commencing with the Fiscal Quarter ended August 3, 2013), a Consolidated
balance sheet of the Lead Borrower and its Subsidiaries as at the end of such
Fiscal Quarter, and the related consolidated statements of income or operations,
and cash flows for such Fiscal Quarter and for the portion of the Lead
Borrower’s Fiscal Year then ended, subject only to normal year-end audit
adjustments and the absence of footnotes; and
(f)    at all times when a Default or Event of Default has occurred and is
continuing, as soon as available, but in any event within (30) days after the
end of such Fiscal Month of the Lead Borrower, a consolidated balance sheet of
the Lead Borrower and its Subsidiaries as at the end of such Fiscal Month, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Month, subject only to normal year-end
audit adjustments and the absence of footnotes.
6.02    Certificates; Other Information. Deliver to the L/C Issuer, in form and
detail satisfactory to the L/C Issuer:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), 6.01(b), and 6.01(c), a duly completed Compliance Certificate
signed by a Responsible Officer of the Lead Borrower, and in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Lead Borrower shall also provide a statement of
reconciliation conforming such financial statements to GAAP; and
(b)    at least ten (10) days prior written notice of any change in Borrower’s
corporate name, (ii) in Borrower’s corporate structure or jurisdiction of
formation or (iii) in Borrower’s federal taxpayer identification number or
organizational number assigned to it by its state of organization.

-24-



--------------------------------------------------------------------------------






(c)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the L/C Issuer may from time
to time reasonably request.
Documents required to be delivered pursuant to Sections 6.01(a), 6.01(b) or
Section 6.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which the L/C Issuer has access
(whether a commercial, third-party website or whether sponsored by the L/C
Issuer).
6.03    Notices. Promptly notify the L/C Issuer:
(a)    of the occurrence of any Default or Event of Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of the filing of any Lien for unpaid Taxes against any Borrower in excess
of $500,000.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators and carriers) which, if unpaid, would by law become a Lien upon
its property; and (c) all indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such indebtedness, except, in each case, where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
such Borrower has set aside on its books adequate reserves with respect thereto
in accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation, (d)
no Lien has been filed with respect thereto and (e) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.02; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.02.
6.06    Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.07    Compliance with Laws. Comply in all material respects with the
requirements of all Laws except where such non-compliance is not material to the
Business as conducted by the Borrowers and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances

-25-



--------------------------------------------------------------------------------






in which (a) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves have been set aside and maintained
by the Borrowers in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.
6.08    Books and Records; Accountants.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrowers or such Subsidiary, as the case may be; and (ii) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrowers or
such Subsidiary, as the case may be.
(b)    At all times retain a Registered Public Accounting Firm and shall
instruct such Registered Public Accounting Firm to cooperate with, and be
available to, the L/C Issuer or its representatives to discuss the Borrowers’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the L/C Issuer.
6.09    Use of Proceeds. Use the proceeds of the Letters of Credit for general
corporate purposes of the Borrowers.
6.10    Further Assurances. Execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any applicable Law, or which the L/C
Issuer may request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Borrowers. The Borrowers also agree to
provide to the L/C Issuer, from time to time upon request, evidence satisfactory
to the L/C Issuer as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
ARTICLE VII    
NEGATIVE COVENANTS
So long as the L/C Issuer shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than contingent indemnification obligations for which
a claim has not been asserted), no Borrower shall, directly or indirectly:
7.01    Liens; Collateral Dispositions. Create, incur, assume or suffer to exist
any Lien on any Collateral (other than the Lien in favor of the L/C Issuer), nor
transfer, assign or otherwise Dispose of any Collateral.
7.02    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person (or agree to do any of the foregoing).
7.03    Use of Proceeds. Use the proceeds of any Letter of Credit, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning

-26-



--------------------------------------------------------------------------------






of Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock; or (b) for purposes other than those
permitted under this Agreement.
7.04    Amendment of Material Documents. Amend, modify or waive any of a
Borrower’s rights under its Organization Documents in a manner materially
adverse to the Credit Parties.
7.05    Line of Business. Engage in any line of business substantially different
from the Business.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(d)    Non-Payment. The Borrowers or any other Borrower fails to pay when and as
required to be paid herein, (i) any L/C Obligation, or deposit any funds as Cash
Collateral in the Cash Collateral Account in respect of L/C Obligations, or
(ii) any interest on any L/C Obligation, or any fee due hereunder, or (iii) any
other amount payable hereunder or under any other Loan Document; or
(e)    Specific Covenants. (i) Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.09, or Article VII; or
(f)    Other Defaults. Any Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for ten (10) Business Days; or
(g)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Borrower herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(h)    Cross-Default. (i) Any Borrower (A) fails to make any payment when due
after giving effect to the expiration of any applicable grace or cure period set
forth therein (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Material Indebtedness, or (B) fails to
observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness or the beneficiary or beneficiaries of any guarantee
thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Material Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness to be made,
prior to its stated maturity, or such guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Borrower or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Borrower is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrowers, in the
aggregate, for all Swap Contracts as a result thereof is greater than
$5,000,000; or
(i)    Insolvency Proceedings, Etc. Any Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the

-27-



--------------------------------------------------------------------------------






benefit of creditors; or applies for or consents to the appointment of any
receiver, interim receiver, monitor, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, interim receiver, monitor, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed and the
appointment continues undischarged, undismissed or unstayed for 45 calendar days
or an order or decree approving or ordering any of the foregoing shall be
entered; or any proceeding under any Debtor Relief Law relating to any such
Person or to all or any material part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 45 calendar
days, or an order for relief is entered in any such proceeding; or
(j)    Inability to Pay Debts; Attachment. (i) Any Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within ten (10) days after its issuance or levy; or
(k)    Judgments. There is entered against any Borrower (i) one or more
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $25,000,000 (to the extent not covered by
independent third-party insurance, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of forty-five (45) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, is not in effect;
or
(l)    Invalidity of Loan Documents. (i) Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Borrower or any of
their Subsidiaries or Affiliates contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Borrower denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be, or shall be
asserted by any Borrower or any of their Subsidiaries or Affiliates not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Security Document; or
(m)    Change of Control. There occurs any Change of Control; or
(n)    Cessation of Business. Except as otherwise expressly permitted hereunder,
any Borrower shall take any action to suspend the operation of its business in
the ordinary course, liquidate all or a material portion of its assets or store
locations, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of any material portion
of its business; or
(o)    Indictment. The indictment or institution of any legal process or
proceeding against, any Borrower thereof, under any federal, state, municipal,
and other criminal statute, rule, regulation, order, or other requirement having
the force of law for a felony, except as could not reasonably be expected to
have a Material Adverse Effect.

-28-



--------------------------------------------------------------------------------






8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the L/C Issuer may take any or all of the following actions:
(a)    declare all Obligations then outstanding to be due and payable in whole
and thereupon the Obligations so declared to be due and payable shall become due
and payable immediately, without presentment, demand, protest or notice of any
kind, all of which are hereby waived;
(b)    declare the Commitments and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such Commitments and obligation
shall be terminated and in the case of an Event of Default listed in Section
8.01(f) or (g), the Commitment shall automatically terminate; and
(c)    proceed to protect, enforce and exercise all rights and remedies of the
Credit Parties under this Agreement, any of the other Loan Documents or
applicable Law, including, but not limited to, by suit in equity, action at law
or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 any amounts received on account of the Obligations shall be applied
by the L/C Issuer in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the L/C Issuer and amounts payable under Article
III) payable to the L/C Issuer;
Second, to the L/C Issuer, to continue to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit;
Third, to payment of all other Obligations to the extent secured under the
Security Documents, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Third held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.01(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
ARTICLE IX    
RESERVED
ARTICLE X    
MISCELLANEOUS

-29-



--------------------------------------------------------------------------------






10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower therefrom, shall be effective unless in writing signed by the L/C
Issuer and the Lead Borrower, and acknowledged by the L/C Issuer.
10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrowers or the L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Borrowers and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the L/C Issuer.
Unless the L/C Issuer otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Each of the Borrowers and the L/C Issuer may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.
(d)    Reliance by L/C Issuer. The L/C Issuer shall be entitled to rely and act
upon any notices purportedly given by or on behalf of the Borrowers even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the L/C Issuer and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the L/C Issuer may be recorded by the L/C Issuer, and each of the parties hereto
hereby consents to such recording.

-30-



--------------------------------------------------------------------------------






10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default or Event of Default at the time.
10.04    Expenses; Indemnity; Damage Waiver.
(c)    Costs and Expenses. The Borrowers shall pay all Credit Party Expenses
immediately upon demand.
(d)    Indemnification by the Borrowers. The Borrowers shall indemnify the L/C
Issuer, each Credit Party, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless (on an after tax basis) from, any and all losses, claims,
causes of action, damages, liabilities, settlement payments, costs, and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by the L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, any bank advising or confirming a Letter of Credit or any other
nominated person with respect to a Letter of Credit seeking to be reimbursed or
indemnified or compensated, and any third party seeking to enforce the rights of
a Borrower, beneficiary, nominated person, transferee, assignee of Letter of
Credit proceeds, or holder of an instrument or document related to any Letter of
Credit), or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Borrower or any of the Borrowers’ directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto, in all cases,
whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Borrower against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if the Borrowers or such Borrower has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Letter of Credit or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by

-31-



--------------------------------------------------------------------------------






unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(f)    Payments. All amounts due under this Section shall be payable on demand
therefor.
(g)    Survival. The agreements in this Section shall survive the resignation of
the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all of the Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder or under
any other Loan Document without the prior written consent of the L/C Issuer.
(b)    Participations. The L/C Issuer may at any time, with the prior written
consent of the Lead Borrower, not to be unreasonably withheld or delayed (except
that no such consent shall be required at any time after the occurrence and
during the continuance of an Event of Default), sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of the
L/C Issuer’s rights and/or obligations under this Agreement; provided that (i)
such L/C Issuer’s obligations under this Agreement shall remain unchanged, (ii)
such L/C Issuer shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers and the L/C Issuer
shall continue to deal solely and directly with such L/C Issuer in connection
with such L/C Issuer's rights and obligations under this Agreement. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 10.06 as if such Participant was an L/C Issuer
hereunder. Any agreement or instrument pursuant to which an L/C Issuer sells
such a participation shall provide that such L/C Issuer shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.02 and 10.04 to the same extent as if it were an
L/C Issuer. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.04 as though it were an L/C Issuer. The
L/C Issuer shall maintain at its offices a record of each agreement or
instrument effecting any participation and a register for the recordation of the
names and addresses of its Participants and their rights with respect to
principal amounts and other Obligations from time to time (each a “Participation
Register”).  The entries in each Participation Register shall be conclusive
absent manifest error and the Borrowers, the L/C Issuer and the Lead Borrower
may treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of

-32-



--------------------------------------------------------------------------------






this Agreement (including, for the avoidance of doubt, for purposes of
entitlement to benefits under Section 3.01, Section 3.02 and Section 10.04). 
The Participation Register shall be available for inspection by the Lead
Borrower, at any reasonable time and from time to time upon reasonable prior
notice.
(c)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.02 than the applicable
L/C Issuer would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower's prior written consent.
10.07    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Borrowers.
For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary thereof relating to the Borrowers or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Borrowers or any Subsidiary thereof; provided that in
the case of information received from any Borrower or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Borrowers or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by the L/C Issuer or
any such Affiliate to or for the credit or the account of the Borrowers or any
other Borrower against any and all of the Obligations now or hereafter existing
under this

-33-



--------------------------------------------------------------------------------






Agreement or any other Loan Document to the L/C Issuer, regardless of the
adequacy of the Collateral, and irrespective of whether or not the L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Borrower may be contingent or
unmatured or are owed to a branch or office of the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the L/C Issuer and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the L/C Issuer or its respective Affiliates may have. The L/C Issuer agrees to
notify the Lead Borrower promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the L/C Issuer shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the Obligations or, at the L/C Issuer’s election, be
deposited in the Cash Collateral Account. In determining whether the interest
contracted for, charged, or received by the L/C Issuer exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the L/C Issuer and when the L/C Issuer shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf., or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.
10.11    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any L/C
Credit Extension, and shall continue in full force and effect as long as any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding. Further, the provisions of Sections 3.01, 3.02
and 10.04 shall survive and remain in full force and effect regardless of the
repayment of the Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the L/C Issuer may
require such indemnities and collateral security as they shall reasonably deem
necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Obligations that may subsequently
be reversed or revoked, and (y) any Obligations that may thereafter arise under
Section 10.04.

-34-



--------------------------------------------------------------------------------






10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF OHIO, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF OHIO SITTING IN FRANKLIN COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
BORROWERS HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE BORROWERS HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    ACTIONS COMMENCED BY BORROWERS. EACH BORROWER AGREES THAT ANY ACTION
COMMENCED BY ANY BORROWER ASSERTING ANY CLAIM OR

-35-



--------------------------------------------------------------------------------






COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AS THE
L/C ISSUER MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.
10.14    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrowers each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers, on
the one hand, and the Credit Parties, on the other hand, and each of the
Borrowers is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Borrowers or any
of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrowers with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Borrower or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Borrowers has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Borrowers hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.
10.16    USA PATRIOT Act Notice; Proceeds of Crime Act. The L/C Issuer is
subject to the Act (as hereinafter defined) and hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”) and all applicable

-36-



--------------------------------------------------------------------------------






“know your customer” rules, regulations and procedures applicable to the L/C
Issuer in Canada, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow the L/C Issuer, as
applicable, to identify each Borrower in accordance with the Act. Each Borrower
is in compliance, in all material respects, with the Patriot Act and the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the
“Proceeds of Crime Act”). No part of the proceeds of any Letter of Credit will
be used by the Borrowers, directly or indirectly, for any purpose which would
contravene or breach the Proceeds of Crime Act or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
10.17    Foreign Asset Control Regulations. Neither of the issuance of any
Letter of Credit nor the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
"Executive Order") and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, none of the Borrowers or their Affiliates (a)
is or will become a "blocked person" as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or (b)
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such "blocked person" or in any manner violative of any
such order.
10.18    Time of the Essence. Time is of the essence of the Loan Documents.
10.19    Press Releases. Each Borrower consents to the publication by the L/C
Issuer of advertising material, including any “tombstone” or comparable
advertising, on its website or in other marketing materials of the L/C Issuer,
relating to the financing transactions contemplated by this Agreement using any
Borrower’s name, product photographs, logo, trademark or other insignia. The L/C
Issuer shall provide a draft reasonably in advance of any advertising material
to the Lead Borrower for review and comment prior to the publication thereof.
The L/C Issuer reserves the right to provide to industry trade organizations and
loan syndication and pricing reporting services information necessary and
customary for inclusion in league table measurements.
10.20    Additional Waivers.
(a)    The Obligations are the joint and several obligation of each Borrower. To
the fullest extent permitted by Applicable Law, the obligations of each Borrower
shall not be affected by (i) the failure of any Credit Party to assert any claim
or demand or to enforce or exercise any right or remedy against any other
Borrower under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
L/C Issuer or any other Credit Party.
(b)    The obligations of each Borrower shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations

-37-



--------------------------------------------------------------------------------






after the termination of the Commitments), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Borrower hereunder shall
not be discharged or impaired or otherwise affected by the failure of the L/C
Issuer or any other Credit Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Borrower or that would otherwise operate as a discharge of
any Borrower as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations after the termination of the
Commitments).
(c)    To the fullest extent permitted by applicable Law, each Borrower waives
any defense based on or arising out of any defense of any other Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Borrower, other than the
indefeasible payment in full in cash of all the Obligations and the termination
of the Commitments. The L/C Issuer and the other Credit Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or non-judicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with any other Borrower, or exercise any other right or
remedy available to them against any other Borrower, without affecting or
impairing in any way the liability of any Borrower hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated. Each Borrower waives any defense arising
out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Borrower against any other
Borrower, as the case may be, or any security.
10.21    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
10.22    Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
[Signature Pages Follow]

-38-



--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.


DSW INC.


By: /s/ Kurt Gatterdam                
Name: Kurt Gatterdam
Title: Vice President & Treasurer










--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer




By:     /s/Adam B. Davis            
Name: Adam B. Davis
Its Authorized Signatory








--------------------------------------------------------------------------------






EXHIBIT A




FORM OF COMPLIANCE CERTIFICATE


To:     Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, MA 02108
Attention: _____________________


Re: Letter of Credit Agreement dated as of August 2, 2013 (as amended, modified,
supplemented, or restated hereafter, the "L/C Agreement") by and among (i) DSW
Inc., an Ohio corporation, for itself and as Lead Borrower (in such capacity,
the "Lead Borrower") for the other Borrowers party thereto from time to time
(individually, a "Borrower" and collectively, the "Borrowers"), (ii) the
Borrowers party thereto from time to time, and (iii) Wells Fargo Bank, National
Association, as L/C Issuer (in such capacity, the "L/C Issuer"). All capitalized
terms used herein and not otherwise defined shall have the same meaning herein
as in the L/C Credit Agreement.


The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as follows:


1.
No Default



a.
To the knowledge of the undersigned Responsible Officer, except as set forth in
Appendix I, no Default or Event of Default has occurred and is continuing.



b.
If a Default or Event of Default has occurred and is continuing, the Borrowers
propose to take action as set forth in Appendix I with respect to such Default
or Event of Default.



2. No Material Accounting Changes, Etc. The financial statements furnished to
the Agent for the Fiscal [Month/Quarter/Year] ending [____] were prepared in
accordance with GAAP consistently applied and present fairly in all material
respects the financial condition of the Lead Borrower and its Subsidiaries on a
consolidated basis at the close of, and the results of the Borrowers' operations
and cash flows for, the period(s) covered, subject to, with respect to the
monthly and quarterly financial statements, normal year end audit adjustments
and the absence of footnotes. There has been no change in GAAP or the
application thereof since the date of the audited financial statements furnished
to the L/C Issuer for the year ending [____], other than the material accounting
changes as disclosed on Appendix II hereto.




IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.


By: ____________________________
Responsible Officer of Lead Borrower
Name:
Title:






--------------------------------------------------------------------------------






Appendix I


Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default in reasonable detail and the steps being taken or contemplated by the
Borrowers to be taken on account thereof.]






--------------------------------------------------------------------------------






Appendix II


Except as set forth below, no material changes in GAAP or the application
thereof have occurred since [the date of the most recently delivered financial
statements to the Agent prior to the date of this Certificate]. [If material
changes in GAAP or in application thereof have occurred, the following describes
the nature of the changes in reasonable detail and the effect, if any, of each
such material change in GAAP or in the application thereof in the determination
of the calculation of the financial statements described in the L/C Credit
Agreement, together with a statement of reconciliations conforming such
financial statements to GAAP and a copy of management's discussion and analysis
with respect thereto].






--------------------------------------------------------------------------------








SCHEDULE 1.01


Borrowers


DSW Inc.






--------------------------------------------------------------------------------






SCHEDULE 1.03


Lead Borrower's Calendar


[See Attached]






--------------------------------------------------------------------------------






[retailcalendar.jpg]






--------------------------------------------------------------------------------






SCHEDULE 10.02


L/C Issuer's Office Certain Addresses for Notices


L/C Issuer's Office:


Well Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Adam B. Davis
Telephone: (617) 854-7240
Facsimile: (877) 488-1721
E-mail: adam.davis@wellsfargo.com


Certain Addresses for Notices:


If to any Borrower:


DSW Inc.
810 DSW Drive
Columbus Ohio 43219
Attention: Kurt Gatterdam
Telephone: (614) 872-1290
Facsimile: (614) 872-1266
E-mail: KurtGatterdam@dswinc.com


with a copy to:
Porter, Wright, Morris & Arthur LLP
41 South High Street, Suites 2800-3200
Columbus, Ohio 43215-6194
Attention: Timothy E. Grady
Telephone: (614) 227-2000
Facsimile: (614) 227-2100
E-mail: tgrady@porterwright.com


Website: www.dsw.com


If to the L/C Issuer:


Well Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Adam B. Davis
Telephone: (617) 854-7240
Facsimile: (877) 488-1721
E-mail: adam.davis@wellsfargo.com


with a copy to:
Choate, Hall & Stewart LLP






--------------------------------------------------------------------------------






Two International Place
Boston, Massachusetts 02108
Attention: Kevin J. Simard
Telephone: (617) 248-4086
Facsimile: (877) 502-4086










